EXHIBIT 10.20
GUARANTY
GUARANTY, dated as of March 3, 2011 (the “Guaranty”), by each of the undersigned
entities (collectively, the “Guarantor” or the “Guarantors”), in favor of
KEYBANK NATIONAL ASSOCIATION, a national banking association having an address
at 225 Franklin Street 18th Floor, Boston, Massachusetts 02110, as agent
(KeyBank National Association, in such capacity as agent, hereinafter referred
to as “Agent”) for a syndicate of lenders (singly and collectively, the
“Lenders”) as specifically provided in the Loan Agreement (as defined below).
INTRODUCTORY STATEMENT
WHEREAS, pursuant to that certain Amended and Restated Loan Agreement dated as
of March 3, 2011 (as amended, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”) entered into by and among WRT REALTY L.P., a
Delaware limited partnership (the “Borrower”), the Agent, and the Lenders, the
Agent and the Lenders have agreed to make a loan to the Borrower in the
aggregate principal amount of up to $150,000,000.00 (the “Loan”), upon the terms
and subject to the conditions set forth therein.
WHEREAS, each Guarantor is an owner or subsidiary of the Borrower, and the
lending of money and other extensions of the Obligations by the Agent and the
Lenders to the Borrower will enhance and benefit the business activities and
interests of each Guarantor by provide funding for the operation of each
Guarantor and/or repaying indebtedness of certain of the Guarantors.
WHEREAS, as a condition to making the Loans, the Agent and the Lenders have
required the Guarantor to execute and deliver this Guaranty, guaranteeing the
payment and performance of all Obligations arising under or pursuant to the Loan
Agreement.
NOW THEREFORE, in consideration of the premises and in order to induce the Agent
and the Lenders to make the Loans and extend other financial accommodations
under the Loan Agreement, the Guarantor hereby agrees as follows:
Section 1. Guaranty. The Guarantor hereby irrevocably and unconditionally
guarantees the punctual payment when due, whether at stated maturity, after
maturity, by acceleration or otherwise, and the punctual performance, of all
present and future Obligations under the Loan Agreement and each other Loan
Document, each as the same may be hereafter amended, modified, extended, renewed
or recast, including but not limited to the payment of $150,000,000.00, together
with interest and other charges thereon, as provided in the Loan Agreement and
the Note executed thereunder, together with all amounts which may become due
under any interest rate protection or swap arrangements entered into by the
Borrower with the Agent (the foregoing being herein referred to as the
“Guaranteed Obligations”).

 

-1-



--------------------------------------------------------------------------------



 



Section 2. Waiver. The Guarantor hereby absolutely, unconditionally and
irrevocably waives, to the fullest extent permitted by law, (a) promptness,
diligence, notice of acceptance and any other notice with respect to this
Guaranty, (b) presentment, demand of payment, protest, notice of dishonor or
nonpayment and any other notice with respect to the Guaranteed Obligations,
(c) any requirement that the Agent protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
or take any action against the Borrower or any other Person or any collateral
(other than Collateral pledged by the Borrower to the Agent, for its own benefit
and the benefit of the other Lenders, pursuant to the Security Documents),
(d) any and all right to assert any defense (other than the defense of
indefeasible payment), set-off, counterclaim or cross-claim of any nature
whatsoever with respect to this Guaranty (except as otherwise provided in
Section 20(a)(iii) hereof), the obligations of the Guarantor hereunder or the
obligations of any other person or party relating to this Guaranty or the
obligations of the Guarantor hereunder or otherwise with respect to the
Guaranteed Obligations in any action or proceeding brought by the Agent to
collect the Guaranteed Obligations or any portion thereof or to enforce the
obligations of the Guarantor under this Guaranty, and (e) any other action,
event or precondition to the enforcement of this Guaranty or the performance by
the Guarantor of the obligations hereunder.
Section 3. Guaranty Absolute.
(a) The Guarantor guarantees that, to the fullest extent permitted by law, the
Guaranteed Obligations will be paid or performed strictly in accordance with
their terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent with respect thereto.
(b) No invalidity, irregularity, voidability, voidness or unenforceability of
the Loan Agreement, the Note, or any other Loan Document or any other agreement
or instrument relating thereto, or of all or any part of the Guaranteed
Obligations or of any security therefor shall affect, impair or be a defense to
this Guaranty.
(c) This Guaranty is one of payment and performance, not collection, and the
obligations of the Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any Affiliate or
Subsidiary thereof or whether the Borrower or any Affiliate or Subsidiary
thereof is joined in any such action or actions.

 

-2-



--------------------------------------------------------------------------------



 



(d) The liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
(i) any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, renewal or
alteration of, any Guaranteed Obligation, any security therefor, or any
liability incurred directly or indirectly in respect thereof, or any other
amendment or waiver of or any consent to departure from the Loan Agreement or
the Note or any other Loan Document, including any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower or
any Subsidiary or Affiliate thereof or otherwise;
(ii) any sale, exchange, release, surrender, realization upon any property by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
all or any of the Guaranteed Obligations (other than the Collateral pledged to
the Agent, for its own benefit and the benefit of the other Lenders, under the
Security Documents), and/or any offset against such Guaranteed Obligations, or
failure to perfect, or continue the perfection of, any Lien in any such
property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Guaranteed Obligations;
(iii) any exercise or failure to exercise any rights against the Borrower or any
Affiliate or Subsidiary thereof or others (including the Guarantor);
(iv) any settlement or compromise of any Guaranteed Obligation, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof;
(v) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other assets of
the Borrower or any Affiliate or Subsidiary thereof;
(vi) any change, restructuring or termination of the existence of the Borrower
or any Affiliate or Subsidiary thereof;
(vii) the release of the Borrower or any other party, other than the Guarantor,
now or hereafter liable upon or in respect of the Loan Documents; or
(viii) any other agreements or circumstance of any nature whatsoever which might
otherwise constitute a defense available to, or a discharge of, this Guaranty
and/or the obligations of the Guarantor hereunder, or a defense to, or discharge
of, the Borrower or any Affiliate or Subsidiary thereof relating to this
Guaranty or the obligations of the Guarantor hereunder or otherwise with respect
to the Loan or other financial accommodations to the Borrower (other than the
defense of indefeasible payment).

 

-3-



--------------------------------------------------------------------------------



 



(e) The Agent may at any time and from time to time (whether or not after
revocation or termination of this Guaranty) without the consent of, or notice
(except as shall be required by applicable statute and cannot be waived) to, the
Guarantor, and without incurring responsibility to the Guarantor or impairing or
releasing the obligations of the Guarantor hereunder, apply any sums by
whomsoever paid or howsoever realized to any Guaranteed Obligation regardless of
what Guaranteed Obligations remain unpaid.
(f) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if a claim is ever made upon the Agent for repayment or recovery of any
amount or amounts received by the Agent in payment or on account of any of the
Guaranteed Obligations as a result of laws relating to preferences, fraudulent
transfers and fraudulent conveyances, and the Agent repays all or part of said
amount by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over the Agent or its property, or any settlement or
compromise of any such claim effected by the Agent with any such claimant
(including the Borrower). In such event the Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon the
Guarantor, notwithstanding any revocation hereof or the cancellation of any note
(including the Note) or other instrument evidencing any Guaranteed Obligation,
and the Guarantor shall be and remain liable to the Agent hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Agent.
Section 4. Continuing Guaranty. This Guaranty is a continuing one and shall
(a) remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations, (b) be binding upon the
Guarantor, its successors and assigns, and (c) inure to the benefit of, and be
enforceable by, the Agent and the Lenders. All obligations to which this
Guaranty applies shall be conclusively presumed to have been created in reliance
hereon.
Section 5. Representations, Warranties and Covenants. The Guarantor hereby
represents, warrants and covenants to and with the Agent and the Lenders that:
(a) The Guarantor has the power to execute and deliver this Guaranty and to
incur and perform its obligations hereunder;
(b) The Guarantor has duly taken all necessary action to authorize the
execution, delivery and performance of this Guaranty and to incur and perform
its obligations hereunder;

 

-4-



--------------------------------------------------------------------------------



 



(c) No consent, approval, authorization or other action by, and no notice to or
of, or declaration or filing with, any governmental or other public body, or any
other Person, is required for the due authorization, execution, delivery and
performance by the Guarantor of this Guaranty or the consummation of the
transactions contemplated hereby;
(d) The execution, delivery and performance by the Guarantor of this Guaranty
does not and will not, with the passage of time or the giving of notice or both,
violate or otherwise conflict with any term or provision of any material
agreement, instrument, judgment, decree, order or any statute, rule or
governmental regulation applicable to the Guarantor or result in the creation of
any Lien upon any of its properties or assets pursuant thereto;
(e) This Guaranty has been duly authorized, executed and delivered by the
Guarantor and constitutes the legal, valid and binding obligation of the
Guarantor, and is enforceable against the Guarantor in accordance with its
terms, except as enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and
(f) The granting of the Loan to the Borrower will constitute a material economic
benefit to the Guarantor.
Section 6. Affirmative Covenants. The Guarantor covenants and agrees that, from
the date hereof and so long as the Loan or the other Guaranteed Obligations
remain outstanding, the Guarantor shall pay, perform, observe and otherwise
comply with all of the affirmative covenants set forth in Article 7 of the Loan
Agreement that have been made by the Borrower therein with respect to the
Subsidiaries or the Loan Parties, but only to the extent that such covenants
were made with respect to the Guarantor.
Section 7. Negative Covenants. The Guarantor covenants and agrees that, from the
date hereof and so long as the Loan or the other Guaranteed Obligations remain
outstanding, the Guarantor shall not take any action (or otherwise suffer or
permit to occur any event) contrary to the negative covenants set forth in
Article 8 of the Loan Agreement, as agreed by the Borrower therein with respect
to the Subsidiaries or the Loan Parties, but only to the extent that such
covenants were made with respect to the Guarantor.
Section 8. Expenses. The Guarantor will, upon demand, reimburse the Agent for
any sums, costs, and expenses which the Agent and/or the Lenders may pay or
incur pursuant to the provisions of this Guaranty or in enforcing this Guaranty
or in enforcing payment of the Guaranteed Obligations or otherwise in connection
with the provisions hereof, including court costs, collection charges, and
reasonable attorneys’ fees, together with interest thereon as specified in
Section 15 hereof.

 

-5-



--------------------------------------------------------------------------------



 



Section 9. Terms.
(a) All terms defined in the Uniform Commercial Code of The Commonwealth of
Massachusetts (as amended and in effect from time to time, the “UCC”) and used
herein shall have the meanings as defined in the UCC, unless the context
otherwise requires.
(b) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
(c) All references herein to Sections and subsections shall be deemed to be
references to Sections and subsections of this Guaranty unless the context shall
otherwise require.
Section 10. Amendments and Modification. No provision hereof shall be modified,
altered or limited except by written instrument expressly referring to this
Guaranty and to such provision, and executed by the party to be charged.
Section 11. Waiver of Subrogation Rights. Until such time as all the Guaranteed
Obligations have been indefeasibly satisfied (including the expiration of any
applicable voidable preference period under the federal bankruptcy laws), the
Guarantor hereby waives and releases any and all rights and claims it may now or
hereafter have or acquire against the Borrower that would constitute it a
“creditor” of the Borrower for purposes of the federal bankruptcy laws,
including all rights of subrogation against the Borrower and its property and
all rights of indemnification, contribution and reimbursement from the Borrower
and its property, regardless of whether such rights arise in connection with
this Guaranty, by operation of law, pursuant to contract or otherwise.
Section 12. Remedies Upon Default.
(a) Upon the occurrence and during the continuance of any Event of Default, in
addition to any other rights and remedies which the Agent and/or the Lenders may
have hereunder or at law, and not in limitation thereof, the Agent may, without
notice to or demand upon the Borrower or the Guarantor, declare any Guaranteed
Obligations immediately due and payable, and shall be entitled to enforce the
obligations of the Guarantor hereunder.
(b) The Agent’s rights under this Guaranty shall be in addition to, and not in
limitation of, all of the rights and remedies of the Agent and/or the Lenders
under the Loan Documents. All rights and remedies of the Agent and/or the
Lenders shall be cumulative and may be exercised in such manner and combination
as the Agent and/or the Lenders, respectively, may determine.

 

-6-



--------------------------------------------------------------------------------



 



Section 13. Set-Off. After the occurrence and during the continuance of any
Event of Default, any Accounts, deposits, balances or other sums credited by or
due from the Agent, any affiliate of the Agent, or any of the Lenders, or from
any affiliate of any of the Lenders, to the Guarantor may to the fullest extent
not prohibited by applicable law at any time or from time to time, without
regard to the existence, sufficiency or adequacy of any other collateral, and
without notice or compliance with any other condition precedent now or hereafter
imposed by statute, rule of law or otherwise, all of which are hereby waived to
the fullest extent permitted by law, be set off, appropriated and applied by the
Agent against any or all of the Guaranteed Obligations irrespective of whether
demand shall have been made, in such manner as the Agent in its sole and
absolute discretion may determine. Within three (3) Business Days of making any
such set off, appropriation or application, the Agent agrees to notify Guarantor
thereof, provided the failure to give such notice shall not affect the validity
of such set off or appropriation or application. ANY AND ALL RIGHTS TO REQUIRE
THE AGENT OR ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH ACCOUNTS, DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
Section 14. Statute of Limitations. Any acknowledgment or new promise, whether
by payment of principal or interest or otherwise and whether by the Borrower or
others (including the Guarantor), with respect to any of the Guaranteed
Obligations shall, if the statute of limitations in favor of the Guarantor
against the Agent shall have commenced to run, toll the running of such statute
of limitations and, if the period of such statute of limitations shall have
expired, prevent the operation of such statute of limitations.
Section 15. Interest. All amounts payable from time to time by the Guarantor
hereunder shall bear interest at the Default Rate, provided, that such interest
shall not be duplicative of any obligations payable under the Loan Agreement.
Section 16. Rights and Remedies Not Waived. No act, omission or delay by the
Agent shall constitute a waiver of its rights and remedies hereunder or
otherwise. No single or partial waiver by the Agent of any default hereunder or
right or remedy which it may have shall operate as a waiver of any other
default, right or remedy or of the same default, right or remedy on a future
occasion.
Section 17. Admissibility of Guaranty. The Guarantor agrees that any copy of
this Guaranty signed by the Guarantor and transmitted by telecopier for delivery
to the Agent shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.
Section 18. Notices. All notices, requests and demands to or upon the Agent, the
Lenders or the Guarantor under this Guaranty shall be in writing and given as
provided in the Loan Agreement (and with respect to the Guarantor, c/o the
Borrower at the address of the Borrower as set forth in the Loan Agreement).

 

-7-



--------------------------------------------------------------------------------



 



Section 19. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original and all of which
shall together constitute one and the same agreement.
Section 20. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ETC.
(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY SECURITY
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR OF
THE UNITED STATES OF AMERICA FOR THE DISTRICT OF MASSACHUSETTS, AND, BY
EXECUTION AND DELIVERY OF THIS GUARANTY, THE GUARANTOR HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. THE GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING, (i) TRIAL BY JURY, (ii) TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS AND (iii) THE RIGHT TO IMPOSE ANY SET-OFF, COUNTERCLAIM OR
CROSS-CLAIM UNLESS SUCH SET-OFF, COUNTERCLAIM OR CROSS-CLAM COULD NOT, BY REASON
OF ANY APPLICABLE FEDERAL OR STATE PROCEDURAL LAWS, BE INTERPOSED, PLEADED OR
ALLEGED IN ANY OTHER ACTION.
(b) The Guarantor irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the Guarantor at its address
determined pursuant to Section 18 hereof.
(c) Nothing herein shall affect the right of the Agent to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Guarantor in any other jurisdiction.

 

-8-



--------------------------------------------------------------------------------



 



(d) The Guarantor hereby waives presentment, notice of dishonor and protests of
all instruments included in or evidencing any of the Guaranteed Obligations, and
any and all other notices and demands whatsoever (except as expressly provided
herein).
Section 21. GOVERNING LAW. THIS GUARANTY, THE SECURITY DOCUMENTS AND THE
GUARANTEED OBLIGATIONS SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.
Section 22. Captions; Separability.
(a) The captions of the Sections and subsections of this Guaranty have been
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.
(b) If any term of this Guaranty shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.
Section 23. Acknowledgment of Receipt. The Guarantor acknowledges receipt of a
copy of this Guaranty and each of the Loan Documents.
Section 24. Entire Agreement. This Guaranty sets forth the entire agreement and
understanding of the Agent, the Lenders and the Guarantor with respect to the
matters covered hereby and, by accepting this Guaranty, the Guarantor
acknowledges that no oral or other understanding, agreements, representations or
warranties have been made and/or exist with respect to the matters covered by
this Guaranty or with respect to the obligations of the Guarantor hereunder or
otherwise, except as specifically set forth in this Guaranty.
Section 25. ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF AVOIDANCE
PROVISIONS.
(a) Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loan made by the Lenders to the Borrower pursuant to the
Loan Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor’s execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrower pursuant to the Loan Agreement from which the activities of such
Guarantor will be supported. Each Guarantor is executing this Guaranty and the
other Loan Documents in consideration of those benefits received by it.

 

-9-



--------------------------------------------------------------------------------



 



(b) To the extent that any Guarantor shall, under this Guaranty as a joint and
several obligor, pay any of the Guaranteed Obligations (an “Accommodation
Payment”), then the Guarantor making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Guarantors in an amount, for each of such other Guarantors, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount (as hereinafter defined) and the denominator
of which is the sum of the Allocable Amounts of all of the Guarantors. As of any
date of determination, the “Allocable Amount” of each Guarantor shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Guarantor hereunder which would not otherwise cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the other Lenders under the Loan Documents) to be
avoidable or unenforceable against such Guarantor in such proceeding as a result
of applicable Laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise.
Each Guarantor hereby agrees as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full.
(c) It is the intent of each Guarantor, the Agent and the Lenders that in any
proceeding under any Debtor Relief Laws, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the other Lenders under the Loan
Documents) to be avoidable or unenforceable against such Guarantor in such
proceeding as a result of applicable Laws, including, without limitation,
(i) Section 548 of the Bankruptcy Code of the United States and (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code of the
United States or otherwise. The Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the other Lenders under the Loan
Documents) shall be determined in any such proceeding are referred to herein as
“Avoidance Provisions”. Accordingly, to the extent that the obligations of a
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of

 

-10-



--------------------------------------------------------------------------------



 



(A) the amount which, as of the time any of the Guaranteed Obligations are
deemed to have been incurred by such Guarantor under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the other Lenders under the Loan
Documents), to be subject to avoidance under the Avoidance Provisions or (B) the
amount which, as of the time demand is made hereunder upon such Guarantor for
payment on account of the Guaranteed Obligations, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lender under the Loan Documents), to be subject
to avoidance under the Avoidance Provisions. The provisions under this Section
are intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.
[SIGNATURE PAGE FOLLOWS]

 

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Guarantors have duly executed or caused this Guaranty to
be duly executed in The Commonwealth of Massachusetts as of the date first above
set forth.

            GUARANTORS:

WINTHROP REALTY TRUST, an Ohio Business trust
      By:           Name:   Carolyn Tiffany        Title:   President        WRT
TRS MANAGEMENT CORP., a Delaware corporation
      By:           Name:   Carolyn Tiffany        Title:   President       
FT-FIN ACQUISITION LLC,
a Delaware limited liability company
      By:           Name:   Carolyn Tiffany        Title:   President       
FT-FIN GP LLC, a Delaware limited liability company
      By:           Name:   Carolyn Tiffany        Title:   President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Guaranty Signature Page

 

 



--------------------------------------------------------------------------------



 



            WRT-ANDOVER PROPERTY LLC,
a Delaware limited liability company
      By:           Name:   Carolyn Tiffany        Title:   President       
WRT-ANDOVER PROPERTY MANAGER LLC,
a Delaware limited liability company
      By:           Name:   Carolyn Tiffany        Title:   President       
WRT-SOUTH BURLINGTON PROPERTY LLC,
a Delaware limited liability company
      By:           Name:   Carolyn Tiffany        Title:   President       
WRT-SOUTH BURLINGTON PROPERTY
MANAGER LLC, a Delaware limited liability company
      By:           Name:   Carolyn Tiffany        Title:   President        WRT
PROPERTY HOLDING LLC, a Delaware limited
liability company
      By:           Name:   Carolyn Tiffany        Title:   President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Guaranty Signature Page

 

 



--------------------------------------------------------------------------------



 



            WRT-CROSSROADS LLC, a Delaware limited liability company       By:  
        Name:   Carolyn Tiffany        Title:   President        WRT-CROSSROADS
ONE LLC, a Delaware limited liability company       By:           Name:  
Carolyn Tiffany        Title:   President        FT-WD PROPERTY LLC, a Delaware
limited liability company       By:           Name:   Carolyn Tiffany       
Title:   President        FT-KRG (Atlanta) LLC
FT-KRG (Denton) LLC
FT-KRG (Louisville) LLC
FT-KRG (Memphis) LLC
FT-KRG (Seabrook) LLC
FT-KRG (Greensboro) LLC
        Each, a Delaware limited liability company
      By:           Name:   Carolyn Tiffany        Title:   President       
FT-KRG PROPERTY L.P., a Delaware limited partnership
      By:   FT-FIN GP LLC, a Delaware limited         liability company, its
general partner   

            By:           Name:   Carolyn Tiffany        Title:   President     

Guaranty Signature Page

 

 